UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




    JOHNNY RAY CHANDLER, SR.,
                         Plaintiff,
         v.                                           Civil Action No. 17-1781 (BAH)


    FEDERAL BUREAU OF PRISONS, et al.,
                         Defendants.



                                      MEMORANDUM OPINION

        Defendants filed a motion to dismiss or, alternatively, for summary judgment, see ECF

No. 4, which may dispose of this case. Consequently, on September 19, 2017, the Court issued

an order advising Plaintiff of his obligations under the Federal Rules of Civil Procedure and the

local rules of this Court. See ECF No. 6. The Order set October 20, 2017, as the deadline for

Plaintiff’s opposition or other response to Defendants’ motion. The Clerk of Court sent the order

to Plaintiff at his District of Columbia address. 1 Plaintiff neither filed a timely opposition nor

requested an extension of time to file his response to Defendants’ motion.

        In order to give Plaintiff another opportunity to comply with the scheduling order, on

November 2, 2017, the Court issued an order to show cause why the complaint and this civil

action should not be dismissed under Federal Rule of Civil Procedure 41(b) for failure to

prosecute. See ECF No. 8. The order set November 15, 2017 as the new deadline for Plaintiff’s



1
 The docket erroneously listed Plaintiff’s address as the Federal Medical Center in Springfield,
Missouri, but the Complaint, see ECF No. 1-1, provides Plaintiff’s address as 6015 8th Street,
N.W., Washington, DC 20011.
                                                  1
written response and again cautioned Plaintiff that the Court would dismiss this case with

prejudice if he failed to file a timely response. Once again, Plaintiff did not file a timely

response or otherwise request an extension of time to do so.

       Federal Rule of Civil Procedure 41(b) authorizes involuntary dismissal of a lawsuit “[i]f

the plaintiff fails to prosecute or to comply with these rules or a court order” and may “operate[]

as an adjudication on the merits.” FED. R. CIV. P. 41(b). The D.C. Circuit has recognized that

this rule provides a docket-management tool for “efficient and effective resolution of motions.”

Cohen v. Bd. of Trs. of the Univ. of the Dist. of Columbia, 819 F.3d 476, 483 (D.C. Cir. 2016)

(internal quotations and citation omitted). Further, “[d]istrict courts have inherent power to

dismiss a case sua sponte for a plaintiff's failure to prosecute or otherwise comply with a court

order.” Peterson v. Archstone Cmtys. LLC, 637 F.3d 416, 418 (D.C. Cir. 2011) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 629 (1962)); see also Jones v. Horne, 634 F.3d 588, 603 (D.C.

Cir. 2011) (“Although Rule 41(b) refers to dismissal for these reasons on motion by defendant,

‘the district court may dismiss [a complaint] on its own motion for want of prosecution or for

failure to comply with a court order.’” quoting 9 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,

FEDERAL PRACTICE & PROCEDURE § 2372 (3d ed. 2010)). In this case, the Court has tried “less

dire alternatives” by granting an extension before resorting to dismissal, Peterson, 637 F.3d at

419, but without success since Plaintiff has failed to comply with any scheduling order for

submission of a response to the pending motion. Therefore, the Court will dismiss this case with

prejudice.

       An Order consistent with this Memorandum Opinion is issued separately.

DATE: November 27, 2017                                  /s/   Beryl A. Howell
                                                               BERYL A. HOWELL
                                                               Chief Judge

                                                  2